Citation Nr: 1637590	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for nerve damage to the penis, to include as secondary to service-connected lumbar disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1964 to March 1966, and in the United States Coast Guard from July 1973 to January 1991.  His decorations include the Coast Guard Unit Commendation with "O" Device and the Coast Guard Meritorious Unit Commendation Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

As discussed below, the Veteran's appeal is being dismissed for lack of a case or controversy, as he is already service-connected for penile numbness as part of his lumbar spine disability.  In this regard, the Veteran submitted a claim for an increase in his service-connected penile numbness, to include entitlement to special monthly compensation based on loss of use of a creative organ, in August 2007.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDING OF FACT

A May 1991 rating decision awarded service connection for degenerative disc disease of the lumbosacral spine L4-S1 with complaints of penile numbness.


CONCLUSION OF LAW

Absent any error of fact or law for Board consideration, the appeal as to the issue of entitlement to service connection for nerve damage to the penis is dismissed. 
38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Here, the Veteran is seeking to reopen a previously denied claim of entitlement to service connection for nerve damage to the penis.  See October 2009 Statement in Support of Claim.  However, this disability has been service-connected as part of his lumbar spine disability since 1991.  Specifically, the May 1991 rating decision awarded service connection for degenerative disc disease of the lumbosacral spine L4-S1 with complaints of penile numbness, effective from February 1, 1991.  

The Board is unclear as to how the RO construed the Veteran's August 2007 claim discussing nerve damage to the penis as one for service connection, given the May 1991 rating decision.  In any event, there is no error of fact or law for the Board to consider with regard to the only issue perfected to the Board.  Absent any case or controversy as to whether the Veteran is entitled to service connection for nerve damage to the penis, the appeal is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for nerve damage to the penis is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


